EXHIBIT 12(a) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, 2008 Income before provision for income taxes and fixed charges (Note A) $ 21,516,256 Fixed charges: Interest on long-term debt $ 8,072,814 Interest on short-term debt 531,272 Interest on note payable to securitization trust 1,062,500 Other interest 223,057 Rental expense representative of an interest factor (Note B) 1,531,891 Total fixed charges $ 11,421,534 Ratio of earnings to fixed charges 1.88 x NOTE A: For the purpose of determining earnings in the calculation of the ratio, net income from continuing operations has been increased by the provision for income taxes, non-operating income taxes, minority interest and by the sum of fixed charges as shown above. NOTE B: One-third of rental expense (which approximates the interest factor).
